t c memo united_states tax_court jung k yoon and hee s yoon petitioners v commissioner of internal revenue respondent docket no filed date john e leeper and towner s leeper for petitioners frank r hise and gerald l brantley for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies an addition_to_tax and penalties in petitioners' federal income taxes as follows year deficiency dollar_figure big_number big_number addition_to_tax and penalty sec_6651 sec_6663 -- -- dollar_figure dollar_figure dollar_figure dollar_figure respondent's answer asserted the sec_6662 accuracy-related_penalty in the alternative to the sec_6663 fraud_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by respondent the issues remaining for decision are whether petitioners received unreported income during the years in issue including income from their wholly owned s_corporation during whether petitioners are liable for the sec_6651 addition_to_tax for and whether petitioners are liable for the sec_6662 accuracy-related_penalty for the years in issue preliminary matter due to petitioners' failure to comply with this court's standing_pretrial_order and hearsay objections by the parties set forth in the stipulations many of the exhibits offered into evidence were not received at the trial of this case during the trial petitioners' counsel offered to withdraw all objections to respondent's exhibits if respondent would in turn withdraw all objections to petitioners' exhibits thereafter the court received a document from respondent in which respondent's objections were withdrawn we have therefore proceeded with the disposition of this case considering all of the exhibits attached to the stipulation of facts and supplemental stipulation of facts and an additional exhibit produced at trial findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed jung k yoon and hee s yoon petitioners resided in el paso texas jung k yoon yoon was born in seoul korea yoon immigrated to the united_states in during and petitioners owned and operated a general merchandise store specializing in low-cost items in south el paso under the name l a trading most of petitioners' customers came into the united_states from juarez mexico during the years in issue yoon worked hours a day days a week and he never took a vacation in l a trading was operated as a sole_proprietorship on date petitioners incorporated jung k yoon inc jky electing treatment as an s_corporation jky operated the merchandise business that was previously operated as a sole_proprietorship during and petitioners owned percent of the stock of jky by the end of petitioners closed the store as a result of the downturn in the mexican economy and the devalued peso jky's suppliers mainly korean-owned businesses were primarily located in los angeles california yoon entertained jky's suppliers on occasion in hopes of getting better prices and better payment plans jky purchased over dollar_figure million in inventory in each of the years in issue yoon frequently traveled to los angeles to purchase merchandise yoon also traveled to las vegas nevada two or three times each year to attend trade shows and to purchase merchandise yoon has no relatives in los angeles or las vegas petitioners maintained several personal and business accounts in at least two banks during the years in issue petitioners' children also maintained bank accounts during the years in issue during the years in issue petitioners acquired the following properties date address south stanton south stanton 8th street cherry hill purchase_price dollar_figure dollar_figure dollar_figure dollar_figure petitioners incurred the following indebtedness for the purchase of real_property during the years in issue_date amount lender reason dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number jae gilpin teresa baca julia samaniego roberto okubo su chon han doo sung doo sung purchase of south stanton purchase of south stanton purchase of south stanton purchase of e 8th purchase of cherry hill purchase of cherry hill 1the record is not clear as to the purpose of this loan petitioners paid interest on the loan from jae gilpin gilpin petitioners were required to pay interest on at least a portion of the loan from su chon han petitioners also incurred debt related to their purchase of several automobiles during the years in issue petitioners had the following personal credit card account balances date credit card balance date date date dollar_figure dollar_figure dollar_figure jky had the following nontaxable receipts during description loan from sunwest loan from shareholder loans from suppliers price mart almar sales la coqurto total amount 1dollar_figure big_number big_number big_number big_number dollar_figure 1respondent allowed these amounts in the notice_of_deficiency jky had dollar_figure of sales returns chargebacks during income_tax returns patrick caufield caufield prepared petitioners' form_1040 u s individual_income_tax_return and jky's form_1120s u s income_tax return for an s_corporation caufield did not review the tax returns with yoon because of the difficulty in communicating with him thomas hwang prepared petitioners' and form sec_1040 and jky's form_1120s the return preparers did not use the cash register tapes from the business when calculating the amount of gross_receipts to be reported on petitioners' or jky's federal_income_tax returns petitioners prepared monthly written statements of how much gross_receipts were received by the business these statements along with other information supplied by petitioners were used in the preparation of petitioners' and jky's returns petitioners filed joint federal_income_tax returns on a cash_basis for each of the years in issue petitioners' return was filed on date jky filed forms 1120s for its taxable years ended date and date respectively respondent's examination and determination during an examination of petitioners' returns the examining revenue_agent requested that petitioners produce bank records and various other documents petitioners did not produce check registers or all of the bank statements and canceled checks from petitioners' various accounts or other records adequate to determine petitioners' taxable_income the agent therefore reconstructed petitioners' income as described below respondent's net_worth calculations respondent computed petitioners' beginning net_worth by calculating bank balances inventory personal_property real_property and other assets owned at the end of and reducing this amount by loans and accumulated depreciation any apparent mathematical errors are the result of respondent's rounding off various amounts the following is respondent's computation of petitioners' increase in net_worth plus personal living_expenses for assets bank account balance sec_12 dollar_figure dollar_figure cash on hand dollar_figure sunwest - sun world - dollar_figure surety savings - dollar_figure surety savings - dollar_figure sun world - dollar_figure dollar_figure sun world - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure inventory dollar_figure dollar_figure dollar_figure personal_property store equipment steel gate improvements chevrolet van display case fixtures cash register isuzu cadillac real_property s stanton s stanton e 8th street dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure other assets deposits passive loss carryover dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total assets dollar_figure dollar_figure liabilities loans and mortgage sec_515 s stanton - baca dollar_figure dollar_figure s stanton - samaniego dollar_figure e 8th - okubo dollar_figure note payable - sunwest dollar_figure note payable - autos dollar_figure mortgage payable - gilpin dollar_figure note payable - cadillac dollar_figure dollar_figure note payable - han dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accumulated depreciation s stanton s stanton e 8th store equipment steel gate improvements chevrolet van display case fixtures cash register isuzu dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total liabilities dollar_figure dollar_figure dollar_figure net_worth dollar_figure 1dollar_figure dollar_figure beginning net_worth change in net_worth personal living_expenses big_number dollar_figure dollar_figure dollar_figure adjusted_gross_income as corrected dollar_figure dollar_figure adjusted_gross_income per return big_number unidentified income dollar_figure dollar_figure 1respondent has conceded that this amount should be reduced by dollar_figure the trade-in value of a buick traded in on the purchase of the isuzu the following is respondent's computation of petitioners' increase in net_worth plus personal living_expenses for assets bank account balance sec_12 dollar_figure dollar_figure cash on hand dollar_figure sunwest - dollar_figure sun world - dollar_figure sunwest bank - dollar_figure sunwest bank - dollar_figure sun world - sun world - dollar_figure sunwest bank - dollar_figure sunwest bank - dollar_figure cash transferred to jky dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure inventory dollar_figure dollar_figure dollar_figure dollar_figure personal_property store equipment steel gate improvements chevrolet van display case fixtures cash register isuzu cadillac real_property dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s stanton s stanton e 8th street dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure capital_account - jky dollar_figure dollar_figure dollar_figure dollar_figure unused passive losses dollar_figure dollar_figure dollar_figure dollar_figure total assets dollar_figure dollar_figure liabilities loans and mortgage sec_515 s stanton - baca dollar_figure dollar_figure dollar_figure dollar_figure s stanton - samaniego dollar_figure dollar_figure e 8th - okubo dollar_figure dollar_figure dollar_figure note payable - sunwest dollar_figure dollar_figure dollar_figure note payable - ford motor dollar_figure note payable - cadillac dollar_figure note payable - han dollar_figure dollar_figure dollar_figure note payable - gilpin dollar_figure dollar_figure dollar_figure dollar_figure accumulated depreciation s stanton s stanton e 8th store equipment steel gate improvements chevrolet van display case fixtures cash register isuzu dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total liabilities dollar_figure dollar_figure dollar_figure net_worth dollar_figure dollar_figure dollar_figure dollar_figure beginning net_worth change in net_worth personal living_expenses big_number dollar_figure dollar_figure dollar_figure cash withdrawal from jky capital_account big_number adjusted_gross_income as corrected dollar_figure dollar_figure adjusted_gross_income per return big_number unidentified income dollar_figure dollar_figure the following is respondent's computation of petitioners' increase in net_worth plus personal living_expenses for assets bank account balances cash on hand dollar_figure dollar_figure sun world - dollar_figure sunwest bank - dollar_figure sunwest bank - dollar_figure sunwest bank - dollar_figure sunwest bank - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure personal_property cadillac real_property dollar_figure dollar_figure dollar_figure cherry hill s stanton s stanton e 8th street dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure capital_account - jky dollar_figure dollar_figure dollar_figure dollar_figure unused passive losses dollar_figure dollar_figure dollar_figure dollar_figure total assets dollar_figure dollar_figure liabilities loans and mortgage sec_515 s stanton - baca dollar_figure dollar_figure dollar_figure dollar_figure s stanton - samaniego dollar_figure dollar_figure e 8th - okubo dollar_figure dollar_figure dollar_figure note payable - sunwest dollar_figure dollar_figure note payable - chase dollar_figure dollar_figure dollar_figure note payable - han note payable - prudential dollar_figure dollar_figure big_number note payable - yi dollar_figure dollar_figure note payable - gilpin dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accumulated depreciation s stanton dollar_figure s stanton e 8th dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total liabilities dollar_figure dollar_figure dollar_figure net_worth dollar_figure dollar_figure dollar_figure beginning net_worth change in net_worth personal living_expenses big_number dollar_figure dollar_figure dollar_figure cash withdrawal from jky capital_account big_number adjusted_gross_income as corrected dollar_figure dollar_figure adjusted_gross_income per return big_number unidentified income dollar_figure respondent prepared the computations of beginning and ending bank account balances from monthly bank statements and deposit slips respondent computed petitioners' increase in ownership of personal_property by calculating the personal_property owned at the end of the year less personal_property owned at the beginning of the year third-party records petitioners' depreciation schedules and department of motor vehicles' records were used to calculate petitioners' ownership of personal_property respondent computed petitioners' increase in the ownership of real_property by determining the real_property owned at the end of the year less what was owned at the beginning of the year respondent obtained the records relating to petitioners' acquisition of real_property from third-party sources respondent used amortization tables to calculate loan balances at the end of each taxable_year all payments from petitioners' personal bank accounts on credit card account balances were treated as personal living_expenses in respondent's computation of petitioners' net_worth respondent determined petitioners' date investment in jky by netting assets and liabilities transferred to jky as follows assets cash-sunwest cash-sun world deposits depreciable assets business store equipment steel gate improvements chevrolet van display cases fixtures cash register isuzu inventory liabilities note payable-chevrolet van note payable-sunwest bank accumulated depreciation investment in jky dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent computed petitioners' date investment in jky by adding the date investment to shareholder loans made during the year and income reported by jky less distributions made during the year investment as of dollar_figure increased by income loans to jky decreased by dollar_figure dollar_figure distributions big_number investment as of dollar_figure respondent computed petitioners' date investment in jky by adding the date investment to shareholder loans made during the year and income reported by jky less distributions made during the year investment as of dollar_figure increased by income loans to jky dollar_figure dollar_figure decreased by distributions big_number investment as of dollar_figure income pass-through--form 1120s adjustment respondent based the proposed adjustments to jky's and income on the bank_deposit_method respondent conceded the form_1120s adjustment for taxable_year in the amount of dollar_figure based upon information supplied by petitioners during the preparation of this case for trial opinion unreported income the first issue for resolution is whether petitioners underreported their taxable_income for each of the years in issue in this case the evidence of unreported income consists of respondent's net_worth and bank deposit analyses the validity of those analyses must be examined by applying the standards set forth in 348_us_121 under those standards respondent must establish with reasonable certainty an opening net_worth and she must establish that either a likely source of unreported income existed or that she conducted a reasonable investigation of leads to negate the existence of nontaxable sources of income id pincite under the net_worth_method income is computed by determining a taxpayer's net_worth at the beginning and end of a period the difference between the amounts is the increase in net_worth an increase in a taxpayer's net_worth plus his nondeductible expenditures less nontaxable receipts may be considered taxable_income id pincite where the commissioner has determined a deficiency by using the net_worth_method we may adjust a determination of opening net_worth shown by the trial record to be unrealistic 298_f2d_784 3d cir affg in part tcmemo_1960_160 251_f2d_311 9th cir affg tcmemo_1956_112 22_tc_912 affd sub nom 230_f2d_336 7th cir any such adjustments do not invalidate the presumption of correctness attaching to other aspects of the commissioner's deficiency determination if the determination was not arbitrary hoffman v commissioner supra pincite petitioners have raised four areas of dispute with respondent's calculations and we address each of these areas below outstanding liabilities petitioners contend that respondent failed to reduce petitioners' net_worth by outstanding liabilities mainly credit card debts and debts to friends and relatives a credit cards respondent did not include in her net_worth determination petitioners' personal credit card liabilities petitioners failed to provide any reliable evidence from which we can establish or even estimate their credit card liabilities as of date or date at trial petitioners presented as part of their personal living expense calculations schedules prepared by caufield that state alleged opening dates of certain credit card accounts no supporting documents were attached to these schedules and yoon did not testify regarding the establishment of any of the credit card accounts without a reliable opening balance as of date we cannot determine whether this debt increased or decreased during the year thus we cannot adjust respondent's net_worth determination for by any credit card liabilities at trial petitioners produced a schedule of credit card balances at the end of and with copies of certain monthly credit card statements attached these schedules and copies of statements are reliable evidence of petitioners' credit card liabilities however the total reflected on petitioners' schedule should be reduced by the balance of a corporate credit card and by a balance for which there is no supporting monthly statement the total reflected on petitioners' schedule should be reduced by the balances of two corporate credit cards and increased by dollar_figure to correct an apparent mathematical error because during petitioners operated l a trading as a sole_proprietorship we need not reduce the total reflected on petitioners' schedule by the business corporate credit card we have determined from the evidence that petitioners had the personal credit card balances set forth in our findings_of_fact respondent's calculations of petitioners' net_worth for and must be adjusted to reflect the credit card balances as liabilities b debts to friends and relatives petitioners contend that respondent failed to take into account several liabilities that petitioners incurred to various friends and relatives yoon testified at trial that he borrowed dollar_figure in and dollar_figure in from doo sung doo sung also testified to the existence of these loans their testimony regarding the dollar_figure loan in was corroborated by a copy of doo sung's checking account statement for a period ended date that showed that a check in the amount of dollar_figure had cleared the bank on date yoon's and doo sung's testimony regarding the dollar_figure loan and the dollar_figure loan is neither incredible nor controverted petitioners' net_worth for and must be adjusted to reflect these increased liabilities petitioner also testified that he borrowed dollar_figure in addition to the dollar_figure allowed by respondent from gilpin he testified that he did not sign a promissory note for either the dollar_figure loan or the dollar_figure loan from gilpin gilpin was not called to testify at trial the evidence presented regarding the dollar_figure loan is sparse ambiguous and consists only of canceled checks reflecting dollar_figure in in payments to gilpin a letter stating that the checks represent the repayment of the dollar_figure loan with interest and a copy of a receipt from a title company indicating a dollar_figure deposit from gilpin to an account for the purchase of stanton street petitioners present two alternative arguments regarding the alleged dollar_figure loan from gilpin first petitioners argue that their liabilities should be increased by dollar_figure as of date and reduced as of date by documented payments in the alternative if the dollar_figure is not recognized as a liability petitioners ask that the excess over dollar_figure that petitioners paid to gilpin be treated as an interest_deduction in in any event petitioners argue that the excess payments were not personal living_expenses as determined by respondent we are not persuaded that an additional dollar_figure debt to gilpin existed we conclude however that petitioners did have an interest obligation to gilpin on the dollar_figure debt and paid interest in petitioners are entitled to an interest_deduction of dollar_figure in relating to property they owned pincite stanton street no other_payments have been established to be interest during that year petitioners argue that at least six additional loans in amounts ranging from dollar_figure to dollar_figure existed during the years in issue the only evidence of these loans is petitioners' testimony at trial as to the amount and approximate date of each alleged loan petitioner does not claim that any promissory notes were issued that any interest was charged or that any portion of any of the alleged loans has been repaid yoon and doo sung testified that korean custom dictates that no promissory notes are executed to represent indebtedness because a friend's word is enough of a promise to repay petitioners are required however to establish by a preponderance_of_the_evidence that the loans existed yoon's uncorroborated testimony as to the existence of additional loans is insufficient see 338_f2d_602 9th cir affg 41_tc_593 asset balances a bank account balances petitioners contend that respondent erred in failing to reduce yearend bank balances by outstanding checks respondent argues that she has been consistent in her treatment of the outstanding checks over the years in issue and that in any event the treatment sought by petitioners would result in a wash generally bank balances are reduced by outstanding checks see lanier v commissioner tcmemo_1966_14 however we cannot be certain that all outstanding checks have been identified for each of the years in issue at trial both caufield and the revenue_agent testified that the check registers and all canceled checks and bank statements from petitioners' various accounts were not presented during the examination of petitioners' returns furthermore petitioners have not presented evidence regarding any outstanding checks as of date this information would be necessary for consistency in the net_worth computations respondent's determination of petitioners' bank account balances will be sustained petitioners also argue that respondent erred in including the bank accounts of petitioners' children in petitioners' net_worth at trial the revenue_agent testified that it appeared that deposits into the children's accounts included business receipts yoon testified at trial that neither of petitioners deposited business money into their children's bank accounts and that family gifts generally made up any deposits into the accounts yoon also testified however that his wife received a salary from l a trading and that he did not know what she did with those paychecks petitioners have not persuaded us that petitioners' own funds were not deposited into these accounts respondent's determination that petitioners' children's bank accounts are included in petitioners' net_worth will be sustained b buick petitioners contend that respondent failed to include in their net_worth a buick they purchased in yoon testified at trial that the buick cost dollar_figure when he purchased it in petitioners traded the buick when they purchased their isuzu respondent has not argued that the buick was not owned by petitioners in and has conceded that petitioners' net_worth should be reduced by dollar_figure the trade- in value of the buick in making use of the net_worth_method actual cost not fair_market_value is to be used see kelley v commissioner tcmemo_1964_267 we conclude that petitioners' net_worth on date should be increased by dollar_figure and that petitioners' net_worth on date should be decreased by dollar_figure to reflect the ownership and subsequent sale of the buick c jky capital_account petitioners argue that respondent erred in three ways in the calculation of petitioners' jky capital_account first petitioners argue that respondent did not subtract outstanding checks from the balances of the bank accounts transferred to jky we incorporate herein the above discussion of that argument second petitioners argue that the actual transfer to jky consisted of dollar_figure of business_assets and dollar_figure of depreciation not dollar_figure of business_assets and dollar_figure of depreciation as respondent determined petitioners offered an undated document prepared by caufield entitled s_corporation transfer as evidence that respondent's calculation of assets and depreciation was incorrect no supporting documents were presented caufield testified at trial that this document represented his initial computation of petitioners' sec_351 transfer he noted that at least one of the liabilities represented on the document was in fact paid_by the date of the transfer and thus its inclusion was an error caufield also testified that his calculation of the category fixed assets unlike respondent's did not include a chevrolet van that was sold by petitioners prior to the sec_351 transfer yoon did not testify about the transfer of assets to jky other than caufield's testimony that the chevrolet van was not included in his calculation of fixed assets we are provided with nothing other than a summary with preliminary numbers and no support or explanation petitioners have not presented sufficient evidence that respondent's computation of the assets and depreciation transferred to jky was in error finally petitioners argue that jky assumed certain payroll_taxes that should reduce petitioners' capital_account balance for each of the years in issue caufield testified that jky assumed various payroll tax_liabilities as part of the sec_351 transfer these payroll_taxes were included on caufield's s_corporation transfer respondent determined that jky did not assume these liabilities by caufield's own admission at trial the s_corporation transfer represented his initial computation petitioners have not provided any evidence through yoon's testimony or canceled checks of jky's assumption or payment of these payroll tax_liabilities respondent's determination that jky did not assume various payroll tax_liabilities will be sustained personal living_expenses petitioners argue that their personal living_expenses for were less than those calculated by respondent petitioners claim that certain expenditures mainly life_insurance payments and income_tax payments were incurred in and not in this petitioners claim would make a difference because respondent used a discounted figure to determine petitioners' personal living_expenses if only the recurring items of expense were included for both years before the discount was applied a lesser amount would be arrived at for petitioners have chosen to rely on a discounted figure less the above-mentioned expenses instead of producing their books_and_records so that a calculation of actual personal living_expenses for could be made petitioners have offered no explanation for their failure to produce any books_and_records for without proof of actual personal living_expenses for we cannot conclude that respondent's determination of petitioners' personal living_expenses for is incorrect or unreasonable petitioners also object to respondent's use of a plugged figure of dollar_figure in her computation of personal living_expenses for the revenue_agent testified that this amount represented the difference between the bank account balances and the analysis of personal living_expenses for provided to respondent by petitioners the revenue_agent also testified that petitioners did not provide any explanations or canceled checks to support any other treatment of this amount petitioners also failed at trial to offer any explanation of the difference between the bank account balances and petitioners' calculation of their personal living_expenses respondent's determination that petitioners' personal living_expenses for include dollar_figure of unexplained expenses will be sustained petitioners also argue that respondent erred in determining that other unidentified expenses were personal living_expenses petitioners have failed to identify the specific instances when this occurred and have failed to offer any proof that any additional unidentified expenses determined by respondent to be personal living_expenses were not such petitioners have not proven by a preponderance of evidence that additional adjustments are warranted to respondent's calculation of their personal living_expenses for the years in issue respondent's determination that unidentified expenses were personal living_expenses will be sustained jky income respondent now contends that she understated jky's total receipts for by dollar_figure because certain deposits were not included in the reconciliation of gross_receipts respondent has conceded that she understated sales returns chargebacks in by dollar_figure in her initial determination the correct amount of sales returns chargebacks for is dollar_figure respondent asks us to sustain her original form_1120s pass-through adjustment for even though these computational adjustments respondent now seeks result in an increased deficiency petitioners contend that respondent has raised a new issue this issue involves a new_matter because the evidence necessary for resolution of it differs from that relevant to the original determination respondent bears the burden_of_proof as to any new_matter rule a respondent did not question the revenue_agent regarding this alleged error in the notice_of_deficiency respondent presented us with proof of bank_deposits constituting gross_receipts into account number that she alleges were not included in the notice_of_deficiency petitioners agree that respondent has produced sufficient proof of this account balance but they argue that this proof is not sufficient proof that this amount was omitted from respondent's determination in the notice_of_deficiency respondent has attempted to bolster her position by introducing a supporting schedule a bank_deposits account summary and a bank deposit detail prepared by the revenue_agent during the examination of petitioners' returns to show that this account balance was omitted from the determination in the notice_of_deficiency we have looked to these workpapers not for the truth of the facts and figures contained therein but for the presence or absence of deposits into account no upon examination of the revenue agent's schedules we can see that no deposits were included for account no for in calculations on certain schedules however many of the schedules have handwritten notations and various corrections that we cannot reconcile with respondent's argument because of these apparent revisions we cannot be certain that these schedules reflect the final product of the revenue_agent especially in light of her failure to testify regarding this omission respondent has failed to prove that she understated jky's gross_receipts for in making her determination at trial yoon also testified as to the existence of certain liabilities to his suppliers resulting from cash advances received from the suppliers these liabilities petitioners claim increase jky's nontaxable receipts respondent allowed dollar_figure of other nontaxable receipts petitioners have presented yoon's testimony and several deposit slips with the names of jky's korean-owned suppliers listed next to amounts of the checks deposited as evidence of these debts yoon testified that no notes were executed that no interest was charged and that he could not recall when he repaid the debts yoon also testified that jky had outstanding credit balances with the companies that loaned him money at trial respondent questioned why the suppliers would have loaned jky cash instead of reducing the outstanding account balances yoon responded that there was a need for money at the time because jky was a big customer of these suppliers and yoon often entertained the suppliers to garner favor it is not incredible that suppliers would advance to jky relatively small amounts of cash when compared to the purchases jky was making from the suppliers jky's nontaxable receipts for should be increased by dollar_figure to reflect the advances from suppliers claimed by petitioners petitioners now contend that credit card charges in addition to those allowed by respondent are deductible as business_expenses respondent treated all payments on personal credit cards as personal living_expenses petitioners argue that it was unreasonable for respondent to treat the payments in that manner petitioners claim that they are entitled to additional business_expense deductions of dollar_figure on jky's return and dollar_figure on jky's return for expenses charged to personal credit cards petitioners have offered schedules of credit card charges prepared by caufield that categorize each credit card expenditure the underlying credit card statements are not part of the record in this case also the schedules show that certain statements were not available at the time the schedule was created caufield testified at trial that he prepared the schedules and consulted yoon only when caufield was unclear as to the classification of a charge as business or personal numerous items claimed as business deductions by petitioners appear to be for travel and entertainment ie restaurant charges and airline charges petitioners claim that percent of these expenses is deductible ignoring the 80-percent limit on deductibility under sec_274 furthermore to prove entitlement to deductions for travel and entertainment_expenses the taxpayer must meet the specific substantiation requirements of sec_274 including the date time place amount and business_purpose of the expense as well as the business relationship of those entertained by the taxpayer 725_f2d_1183 9th cir sec_274 precludes our making an estimate under 39_f2d_540 2d cir with respect to travel and entertainment_expenses see eg meridian wood products co v united_states supra pincite0 even if sec_274 were not applicable there is insufficient evidence here to support an estimate of petitioners' claimed travel and entertainment_expenses there is also insufficient evidence to support an estimate under cohan v commissioner supra for the remaining claimed deductions that fall outside of the substantiation requirements of sec_274 such as business repair expenses petitioners have not indicated which expenditures have already been deducted on jky's and returns from the evidence before us we cannot be certain that any of the claimed expenditures were actually for business purposes yoon did not testify as to the purpose of the expenditures also from his testimony it appears that caufield not yoon classified most of the expenditures on the schedules we have been provided only with the amount of the alleged charges and the name of the place where the credit purchase was allegedly made for the foregoing reasons caufield's schedules are not reliable petitioners have failed to prove by a preponderance_of_the_evidence jky's entitlement to additional deductions respondent's determination that charges on personal credit cards are to be treated as personal living_expenses will be sustained conclusion we have examined the arguments of petitioners that respondent's determination is arbitrary and erroneous and have determined that they are without merit we also conclude that petitioners' argument that respondent has failed to establish a likely source_of_income or to conduct a reasonable investigation of leads to negate the existence of nontaxable sources of income is without merit petitioners' claims of nontaxable sources were the alleged loans from friends and relatives and advances to jky by suppliers respondent considered those claims made by petitioners during the examination included some of the claimed liabilities in her net_worth determinations and determined others were not valid where relevant leads are not forthcoming from petitioners respondent is not required to negate every possible source_of_income 348_us_121 while we have adjusted the net_worth determination to include other liabilities such corrections do not invalidate respondent's entire determination 298_f2d_784 3d cir affg in part tcmemo_1960_160 sec_6651 addition_to_tax respondent also determined that petitioners are liable for the sec_6651 addition_to_tax for sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayers to demonstrate that they exercised ordinary business care and prudence and were nonetheless unable to file a return within the prescribed time id pincite sec_301 c proced admin regs petitioners bear the burden of proving that respondent’s determination is incorrect rule a 105_tc_324 petitioners failed to offer any evidence or explanation regarding the late filing of their return thus respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for will be sustained sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment of petitioners’ tax was due to negligence or intentional disregard of rules or regulations sec_6662 or a substantial_understatement sec_6662 because respondent raised the accuracy-related_penalty in her answer respondent bears the burden_of_proof on this issue rule a negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs petitioners' failure to maintain and to produce reliable records of their financial transactions and taxable_income supports a conclusion of negligence 92_tc_899 40_tc_30 they cannot avoid the penalty based on reliance on their tax preparers because they did not provide the preparers with sufficient and accurate information to prepare their returns 88_tc_654 the evidence justifies the penalty for negligence to reflect the foregoing and concessions by respondent decision will be entered under rule
